 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NORTH AMERICAN COMPANY FOR                          Case No. 1:20-cv-00384-NONE-SAB
     LIFE AND HEALTH INSURANCE,
12                                                       ORDER DENYING KAITLYN E.
                    Plaintiff,                           LUTHER’S APPLICATION TO PROCEED
13                                                       PRO HAV VICE WITHOUT PREJUDICE
             v.
14                                                       (ECF No. 4)
     MICHELLE SWALL,
15
                    Defendant.
16

17

18          On March 13, 2020, North American Company for Life and Health Insurance

19 (“Plaintiff”) filed this action. Along with the complaint, an application to proceed pro hac vice
20 was filed by Kaitlyn E. Luther to appear as attorney for Plaintiff.

21          The Local Rules of the Eastern District of California provide for an attorney to appear

22 pro hac vice by filing an application with the court. L.R. 180. Pursuant to the rule, the attorney

23 is to submit a certificate of good standing from the court in the attorney’s state of primary

24 practice. L.R. 180(b)(2)(i). Plaintiff’s application does not include the required certificate of

25 good standing.

26 / / /
27 / / /

28 / / /


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that Kaitlyn E. Luther’s application to appear

 2 pro hac vice is DENIED without prejudice to be resubmitted with the certificate of good

 3 standing.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      March 16, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
